DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2018033957 filed on 2/27/2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Instances in the claims such as ‘a calculator that calculates, ‘an outputter’, ‘an obtainer’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating computer hardware in accordance with [0201-0203] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Specifically, claim 5 recites ‘the plurality of feeders’ for which there is no antecedent basis.

The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental and/or mathematical processes (abstract ideas) of processing data to generate other data.  
Claim 1 recites a management device for managing a component mounter, i.e. a machine, which is a statutory category of invention.  The claim recites the following: a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is a sum of (i) an amount of pickup displacement which is an amount of displacement between the target component and a target nozzle that is one of the plurality of nozzles and picks up the target component and (ii) an amount of correction which is an amount of offset of a position of the target nozzle when picking up the target component; and 

This judicial exception is not integrated into a practical application because the additional elements, i.e. that the invention is applied to a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected from one of a plurality of constituent element groups each including the plurality of constituent elements, one of the plurality of constituent element groups being a nozzle group including a plurality of nozzles (generally linking the use of the judicial exception to a particular technological environment or field of use; see MPEP 2106.05(h))  do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the invention to a component mounter (generally linking the use of the judicial exception to a particular technological environment or field of use; see MPEP 2106.05(h))) is not considered significantly more.  Note that these elements are considered well-understood, routine, and conventional, see the English translation of WIPO Publication No. WO 2016046967 cited in the instant specification or Sakurayama U.S. Patent Publication No. 20180153062 or Kawase, Yamaguichi (cited below).  Considering the additionally elements 
Claim 2 recites the source of the pickup displacement i.e. merely elaborating on the abstract data being manipulated. Thus this claim recites an abstract idea.
Claim 3 recites a maximum likelihood estimation or maximum a posteriori probability estimation. i.e. mathematical estimation processes. Thus this claim recites an abstract idea.
Claim 4 recites outputting information (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) when a threshold is exceeded. i.e. a mental or mathematical comparison process. Thus this claim recites an abstract idea.
Claim 5 recites a generic feeder (elaborating on the conventional technological environment or field of use; see MPEP 2106.05(h))  ) and obtainer that obtains an amount of displacement (mere data gathering; see MPEP 2106.05(g)) , determining when first and second thresholds are exceeded (mental or mathematical comparison process), performing statistical processing (a mathematical process) and that outputs a maintenance instruction (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).  Thus this claim recites an abstract idea.
Claim 7 recites a storage that stores, in a memory, various pieces of information recited at a very high level of generality and are not considered significantly more, (MPEP 2106.04(a)(2) III C). Thus this claim recites an abstract idea.

Claim 8 recites an abstract definition of various state, e.g. a nominal operating state.  Thus this claim recites an abstract idea.
Claim 9 recites a management method, i.e. a process, which is a statutory category of invention.   The claim then recites similar limitations to claim 1 and is thus rejected under the same rationale as for claim 1.  Note that obtaining an amount of pickup displacement and obtaining an amount of correction are mere data gathering (see MPEP 2106.05(g)) and not considered significantly more the judicial exception.  Thus this claim recites an abstract idea.
Claim 10 recites a non-transitory computer-readable storage medium storing a program for causing a computer to execute the management method according to claim 9, i.e. an article of manufacture, which is a statutory category of invention.  The method of claim 9 recites an abstract idea as indicated above.
This judicial exception is not integrated into a practical application because the additional elements, i.e. a non-transitory computer-readable storage medium (merely applying the exception with generic technology– see MPEP 2106.04(a)(2) III D or CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d) does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. U.S. Patent Publication No. 20020042989 (hereinafter Kawase) in view of Yamaguchi U.S. Patent Publication No. 20020056188 (hereinafter Yamaguchi).
Regarding claim 1, Kawase teaches a management device for managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected from one of a plurality of constituent element groups each including the plurality of constituent elements, one of the plurality of constituent element groups being a nozzle group including a plurality of nozzles [0060-0061, Figs. 1-3 and 13 — a control section for an electronic parts mounting apparatus that has  a plurality of suction nozzles 34; 0084 — all suction nozzles 34 are handled as the same group (A group)  ], the management device comprising: 
a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is an amount of correction which is an amount of offset of a position of the target nozzle when picking up the target component [0083- 0087, Figs. 7-9 — centers 34a, 34b, 34c, and 34d of the suction nozzles 34 are contained in the range of the area W and thus all suction nozzles 34 are handled as the same group (A group) and electronic parts are sucked to all suction nozzles 34. Here, the average value of maximum value A1 and minimum value A2 of the shift amount (displacement) between the center 62a of electronic part and the centers 34a, 34b, 34c, and 34d of the suction nozzles, (A1+A2)/2, is used as a position correction value and the suction positions of the suction nozzles 34 are corrected; 0089, Fig. 10 —  The 
a statistical processor that performs parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a first degree of malfunction of each of the plurality of constituent elements [0089-0100, Fig. 10 — The average position of the provided center positions of the suction nozzles 34 (true nozzle center 63, see FIG. 6) is found and the shift amount from the true nozzle center 63 is acquired as an initial value (step 1 or S1… The average value of the maximum value and the minimum value of the nozzle shift amounts in each group is used as the position correction value.)… if the difference between the maximum value and the minimum value of the shift amounts is greater than the predetermined value, the suction nozzles 34 are separated into a group of the suction nozzles each with the shift amount equal to or less than the predetermined value, namely, placed within the allowable range and another group placed outside the allowable range (degree of malfunction), and the position of the move head 28 is corrected for each group].
But Kawase fails to clearly specify a calculator that calculates, for each of target components which are the plurality of components, a true amount of displacement which is a sum of (i) an amount of pickup displacement which is an amount of displacement between the target component and a target nozzle that is one of the plurality of nozzles and picks up the target component and (ii) an amount of a position of the target nozzle when picking up the target component.

Kawase and Yamaguchi are analogous art.  They relate to component mounting machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above parts mounting system and method, as taught by Kawase, by incorporating the above limitations, as taught by Yamaguchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the accuracy of the mounting machine, as taught by Yamaguchi [0006, 0030].  
Regarding claim 2, the combination of Kawase and Yamaguchi teaches all the limitations of the base claims as outlined above.  
Further, Yamaguchi  teaches that an amount of pickup displacement includes an amount of displacement caused by a movement after the target nozzle has picked up the target component [0009 — when the suction nozzle absorbs the component (picks up the target) from a constant position, a trouble is brought about such as an erroneous capturing, a slant holding, a displacement of a holder or the like; 0067-0070, Fig. 8 — the offset amount with respect to the 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above parts mounting system and method, as taught by the combination of Kawase and Yamaguchi, by incorporating the above limitations, as taught by Yamaguchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the accuracy of the mounting machine, as taught by Yamaguchi [0006, 0030].  
Regarding claim 7, the combination of Kawase and Yamaguchi teaches all the limitations of the base claims as outlined above.  
Further, Kawase teaches a storage that stores, in a memory, element information indicating a combination of the plurality of constituent elements used for mounting the target component and including the target nozzle, and the amount of correction in association with each other for each of the target components [0041 — the database storing as many data pieces of the shift amount between the center of each suction nozzle and the center position of a part at each parts suction position as the number of combinations of the number of the suction nozzles and the number of the parts suction positions, so that the shift amount between the suction nozzle center and the parts center at the parts suction position can be added for making correction; 0090 — electronic parts mounting apparatus 100 holds as many nozzle shift amount data pieces as the number of combinations of [number of parts stored in the parts supply section (corresponding to the installed number of the parts feeders 30 or the parts trays 32)] and [number of suction nozzles] in a database section 1003 (memory).].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above parts mounting system and method, as taught by the combination of Kawase and Yamaguchi, by also storing an associated amount of pickup displacement, as taught by Yamaguchi.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the accuracy of the mounting machine, as taught by Yamaguchi [0006, 0030].  
Regarding claim 8, the combination of Kawase and Yamaguchi teaches all the limitations of the base claims as outlined above.  
Further, Kawase teaches a component mounting system comprising: the management device according to claim 1; and the component mounter [0060-0064, Figs. 1-4 and 13 — a control section 52 is part of a parts mounting system].
Regarding claim 9, Kawase teaches a management method of managing a component mounter that mounts a plurality of components onto a substrate using some of a plurality of constituent elements each selected from one of a plurality of constituent element groups each including the plurality of constituent elements, one of the plurality of constituent element groups being a nozzle group including a plurality of nozzles [0012, Fig. 10 — a parts mounting method; 0060-0061, Figs. 1-3 and 13 — a control section for an electronic parts mounting apparatus that has  a 
obtaining an amount of correction being an amount of offset of a position of the target nozzle when picking up the target component [0083- 0087, Figs. 7-9 — centers 34a, 34b, 34c, and 34d of the suction nozzles 34 are contained in the range of the area W and thus all suction nozzles 34 are handled as the same group (A group) and electronic parts are sucked to all suction nozzles 34. Here, the average value of maximum value A1 and minimum value A2 of the shift amount (displacement) between the center 62a of electronic part and the centers 34a, 34b, 34c, and 34d of the suction nozzles, (A1+A2)/2, is used as a position correction value and the suction positions of the suction nozzles 34 are corrected; 0089, Fig. 10 —  The average position of the provided center positions of the suction nozzles 34 (true nozzle center 63, see FIG. 6) is found and the shift amount from the true nozzle center 63 is acquired as an initial value (step 1 or S1)]; and 
performing parameter estimation for a predetermined statistical model using the true amount of displacement to calculate a degree of malfunction of each of the plurality of constituent elements [0089-0100, Fig. 10 — The average position of the provided center positions of the suction nozzles 34 (true nozzle center 63, see FIG. 6) is found and the shift amount from the true nozzle center 63 is acquired as an initial value (step 1 or S1… The average value of the maximum value and the minimum value of the nozzle shift amounts in each group is used as the position correction value.)… if the difference between the maximum value and the minimum value of the shift amounts is greater than the predetermined value, the suction nozzles 34 are separated into a group of the suction nozzles each with the shift amount equal to or less than the predetermined 
But Kawase fails to clearly specify obtaining an amount of pickup displacement being an amount of displacement between a target component being one of the plurality of components and a target nozzle that is one of the plurality of nozzles and picks up the target component; and calculating a true amount of displacement that is a sum of the amount of pickup displacement and the amount of a position.
However, Yamaguchi teaches an amount of pickup displacement being an amount of displacement between a target component being one of the plurality of components and a target nozzle that is one of the plurality of nozzles and picks up the target component; and calculating a true amount of displacement that is a sum of the amount of pickup displacement and the amount of a position [0027 —  a deviation amount of an suction position with respect to a center of the component is recognized by a usual camera for a mount position correction, and its deviation amount is fed back to a movement amount of the mount head when a next component is held; 0067-0070, Fig. 8 — the offset amount with respect to the absorbed component 72 of the suction nozzle 21 (amount of pickup displacement) is added to the suction position of the component 72 via the suction nozzle 21].
Kawase and Yamaguchi are analogous art.  They relate to component mounting machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above parts mounting system and method, as taught by Kawase, by incorporating the above limitations, as taught by Yamaguchi.  

Regarding claim 10, the combination of Kawase and Yamaguchi teaches all the limitations of the base claims as outlined above.  
Further, Kawase teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute the management method according to claim 9 [0064 — Such electronic parts mounting operation is controlled by a control section 52 in FIG. 4 based on a preset mounting program stored in a storage section 1001].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawase and Yamaguchi in view of Nakayama U.S. Patent Publication No. 20200275590  (hereinafter Nakayama).
Regarding claim 3, the combination of Kawase and Yamaguchi teaches all the limitations of the base claims as outlined above.  
Further, Kawase teaches parameter estimation [0089-0100, Fig. 10 — The average position of the provided center positions of the suction nozzles 34 (true nozzle center 63, see FIG. 6) is found and the shift amount from the true nozzle center 63 is acquired as an initial value (step 1 or S1… The average value of the maximum value and the minimum value of the nozzle shift amounts in each group is used as the position correction value.)… if the difference between the maximum value and the minimum value of the shift amounts is greater than the predetermined value, the suction nozzles 34 are separated into a group of the suction nozzles each with the shift amount equal to or less than the predetermined value, namely, placed within the allowable range 
But the combination of Kawase and Yamaguchi fails to clearly specify that parameter estimation is maximum likelihood estimation or maximum a posteriori probability estimation.
However, Nakayama teaches that that parameter estimation is maximum likelihood estimation or maximum a posteriori probability estimation [0097-0101 — a method of calculating the highest high probability average value… leaded components 410 replenished to stage 156 become pickup target components with the highest probability].
Kawase, Yamaguchi and Nakayama are analogous art.  They relate to component mounting machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known maximum probability estimation method of Nakayama for the generic estimation method of Kawase and Yamaguchi, to obtain the predictable result of a parts mounting system and method utilizing maximum probability estimation to obtain the most appropriate parameter values.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawase and Yamaguchi in view of Mamiya U.S. Patent Publication No. 20090202143 (hereinafter Mamiya).
Regarding claim 4, the combination of Kawase and Yamaguchi teaches all the limitations of the base claims as outlined above.  

But the combination of Kawase and Yamaguchi fails to clearly specify an outputter that outputs, when the first degree of malfunction exceeds the first threshold, information indicating one of the plurality of constituent elements associated with the first degree of malfunction that has exceeded a first threshold determined in advance.
However, Mamiya teaches an outputter that outputs, when the first degree of malfunction exceeds the first threshold, information indicating one of the plurality of constituent elements associated with the first degree of malfunction that has exceeded a first threshold determined in advance [0028, 0036-0038 — when the positional shift of the loading estimate position information relative to the ideal loading position information exceeds a previously set threshold value (e.g., when the solder is printed greatly shifted from the solder printing position in the data, and the like), a printing failure signal is output to the component mounting apparatus. By this means, it is possible to prevent a situation that results in mounting of an electronic component on a board that has a high probability of being determined to be a "failure”; 0090-0092 — when the 
Kawase, Yamaguchi and Mamiya are analogous art.  They relate to component mounting machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above parts mounting system and method, as taught by the combination of Kawase and Yamaguchi, by incorporating the above limitations, as taught by Mamiya.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent failure of a process, as taught by Mamiya [0028, 0036-0038].  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakurayama U.S. Patent Publication No. 20180153062, which discloses a component mounting system that sets a position that is offset with respect to the suction reference position.
Kiyomura et al. U.S. Patent No. 6467158, which discloses a component feeder with load position recognition.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119